Citation Nr: 1752451	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-12 602		DATE


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1971 to March 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2016.  This case was previously before the Board in June 2016 and July 2017, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In the prior remand, the Board directed the AOJ to obtain a new VA opinion to address deficiencies identified in the two VA audiological examinations of record, as well as to attempt to obtain private medical records relevant to the Veteran's claim.  The AOJ did not perform the indicated development before returning the case to the Board; therefore another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by Board confers upon claimant, as a matter of law, the right to compliance with remand order).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Frank Tejada VA Outpatient Clinic, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss that is not already of record, including by the private audiologist who conducted the March 2016 audiogram.  Also, ask the Veteran for authorization to obtain the physical assessments associated with his entrance into the San Antonio Fire Department.  

After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Then, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by acoustic trauma in service. 

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment.  Facts and medical principles relied upon to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  In other words, if the examiner finds that the current hearing loss is not related to acoustic trauma in service solely because normal hearing was noted upon discharge, the examiner MUST explain the significance of normal hearing upon discharge and why this would preclude the current hearing loss from being related to acoustic trauma in service.

The examiner should also address the lay statements and private treatment records in the record regarding the onset of the Veteran's symptomatology and any continuity of symptomatology since onset and/or since discharge from service.

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service, standing alone, cannot serve as the basis for a negative etiological opinion.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Texas Veterans Commission

